Title: To Thomas Jefferson from Anonymous, 28 December 1803
From: Anonymous
To: Jefferson, Thomas


               
                  Sir, 
                  Baltimore [before 28] December 1803—
               
                As Congress appear to want useful employment I beg leave to recommend the following subject to their consideration.
               America lost an immense Sum in the course of the last War by Spoliations, and if the System which I am about to recommend had been adopted, the principal part of these losses would have been saved & the Country benefited beyond calculation—The only thing which will make our Neutrality respected, is a Law of Congress to prevent our Citizens covering property, under penaltys which will be considered superior to any investigation in an Admiralty Court. I would make the Owner & Master of American Vessells Swear to the property on entering and clearing, and that no false papers shall be exhibited or produced during the Voyage—I would also imprison the Master and confiscate Vessell & Cargo in case of fraud—
               By adopting this plan, no Nation would presume to meddle with our Vessells in times of War, and our Citizens would gain immensely by trading on their own account instead of being Carriers & Coverers for the paltry consideration of Freight & Commission—
               If our people had not been permitted to cover property in the course of last War, the Spoliations would not have taken place at least to any extent, and the heavy expences we were subjected to on that account would have been saved—But there are still stronger grounds in favour of my System, which is that it will save endless frauds and disputes with European Nations & enable our Citizens to purchase their produce in times of War on advantageous terms, when they find it cannot be exported on their own account under cover of our Flag & Names.—If this plan had been adopted last War, we would have purchased the produce of St. Domingo & Cuba on very low terms, instead of suffering heavily by the trade of the latter, owing chiefly to our people covering property for the Spaniards—I flatter myself you will readily see the advantages of this System, & recommend it to Congress—
               I fear the Law respecting our Sailors will occasion some misunderstanding with England—I find every British Sailor that comes to the port can get a protection as an American Citizen—A few worthless fellows who can be hired for a trifle, go with the Sailors to a Notary and make Oath to their Citizenship—
            